Citation Nr: 1816797	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD), prior to December 23, 2015, and in excess of 70 percent thereafter.   

2.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to February 9, 2015. 


REPRESENTATION

Appellant represented by:	Nicole E. Knoll, Agent


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 1967, and from April 1980 to April 1983.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that while the Veteran filed a timely notice of disagreement as to the issue of an increased rating for bilateral hearing loss, the Veteran did not perfect his appeal as to this issue in his May 2014 substantive appeal.  

Additionally, the Board notes that in a November 2016 rating decision and corresponding supplemental statement of the case (SSOC), the RO granted TDIU, effective February 9, 2015.  Moreover, the RO specifically stated that the TDIU grant was only a "partial" grant of the benefits on appeal.  Therefore, while the Veteran did not submit a notice of disagreement as to the effective date, the Board finds that the period prior to February 9, 2015 is still on appeal given that the Veteran was lead to believe this issue was still on appeal.  


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's psychiatric disorder was manifested by occupational and social deficiencies in most areas; there is no showing of total occupational and social impairment.

2.  Prior to February 9, 2015, the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no more, for an acquired psychiatric disorder, characterized as PTSD, prior to December 23, 2015, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial rating in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD, as of December 23, 2015, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2017).

3.  The criteria for entitlement to TDIU prior to February 9, 2015, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased staged ratings during the initial periods on appeal for his service-connected psychiatric disorder.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder has been assigned an initial disability rating of 50 percent prior to December 23, 2015, and 70 percent thereafter under 38 C.F.R. § 4.130, DC 9411.  As a preliminary matter, the Board assigns an initial 70 percent rating for the entire period on appeal based upon the evidence of record, including the opinions from the June 2011 VA examiner, which demonstrates that the Veteran's psychiatric disorder was manifested by occupational and social deficiencies in most areas.

In order to warrant the next higher 100 percent rating, the evidence must demonstrate total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

After a review of the evidence of record, the Board determines that a rating in excess of 70 percent is not warranted for any period on appeal.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause total occupational and social impairment.

Specifically, in a February 2011 treatment evaluation, the Veteran reported symptoms of depression and nightmares.  On examination, he was alert and oriented with a pleasant mood and affect.  He denied suicidal ideations.  There was no evidence of a psychosis or thought disorder.  At a June 2011 VA examination, the Veteran endorsed symptoms of depressed mood, anxiety, memory impairment, substance abuse, potential for violence, moderate-severe nightmares, sleep impairment, difficulty concentrating, hypervigilance, and exaggerated startle response.  On examination, the examiner reported that the Veteran presented as clean, appropriately dressed, cooperative, and alert/oriented in all spheres.  Further, his speech, affect, and thought process were all normal or unremarkable.  There was no evidence of delusions, hallucinations, panic attacks, obsessive/ritualistic behaviors, homicidal thoughts, episodes of violence, or a thought disorder.  Additionally, while the examiner indicated that the Veteran had significant cognitive impairments as it relates to the combined effect of alcohol abuse and PTSD, he noted that psychiatric testing revealed "extreme over reporting of symptoms which are unlikely except in a grossly mentally ill individual and would be considered invalid with validity scales for over reporting of psychiatric symptoms very high and the ratio of over reporting to under reporting definitely indicating invalid testing."  As such, the severity of the symptoms reported by the Veteran was deemed not to be accurate.  

In a December 2015 VA examination, the Veteran presented 30 minutes early, was pleasant and cooperative, and appeared neat and clean.  He reported symptoms of depressed mood, anxiety, near-continuous panic attacks, chronic sleep impairment, mild memory loss, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran stated that he has been sober for several years and the examiner indicated that the Veteran no longer had an alcohol disorder.  On examination, the Veteran was alert and oriented in all spheres.  He displayed average intelligence, with adequate judgment.  There was no evidence of suicidal ideations, delusions, thought disorder, or a psychosis.  The Veteran was also capable of managing his own funds.  As such, the examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In an August 2016 treatment evaluation, the Veteran indicated that he had severe depression, nightmares, and memory problems.  He also reported symptoms of anxiety and panic attacks.  However, there was no evidence of suicidal ideations, thought disorder, or a psychosis.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 70 percent for the period on appeal.  Specifically, the Board finds that while the Veteran stated that he has at times had thoughts of suicide, the medical evidence indicates that the Veteran had only sporadic and fleeting reports of suicidal ideations that were generally characterized as passive with no intent or plan.  In fact, the Veteran denied thoughts of suicide altogether at his most recent December 2015 VA examination.  As such, there is not sufficient evidence that the Veteran's suicidal ideations are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

Moreover, the Board also notes that while the Veteran exhibited some symptoms of a higher rating, such as passive suicidal ideations (as previously discussed) and panic attacks, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantify the level of occupational and social impairment caused by those signs and symptoms; and, assign an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild-moderate array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran was alert oriented in all spheres and displayed normal speech and thought processes without any signs of a psychosis, thought disorder, hallucinations, or delusions.  Ultimately, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Additionally, the Board notes that while the June 2011 VA examiner opined that the Veteran was totally occupationally and socially impaired due to the combined effects of the Veteran's PTSD and alcohol abuse, the objective findings do not support the examiner's opinions.  Specifically, while the Veteran has significant cognitive impairments, he did not display symptoms that would warrant a higher rating such as gross impairment of the thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, memory loss of own name or occupation.  Further, as discussed by the examiner, the severities of the Veteran's symptoms were deemed to be exaggerated and therefore not probative in demonstrating the criteria for a higher rating. 

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as gross impairment of the thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran reported that he isolates himself socially, he nevertheless had close relationships with certain friends.  Further, the June 2011 VA examination indicates that he would regularly socialize at the VFW hall.  Moreover, the December 2015 VA examination reflects that the Veteran was able to work a few hours a week for a local car dealership.   Therefore, he did not display total social and occupational impairment even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran and his friend that his acquired psychiatric disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disorder is evaluated.  Specifically, while the Veteran and his friend reported that he had impulse control problems, suicidal ideations, poor hygiene, obsessive rituals, and memory problems, these symptoms were discussed and addressed by the VA examiners and treating medical providers.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to his psychiatric disorder on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran has asserted that he has been unable to work because of his service-connected disabilities.  Notably, the Veteran has been granted TDIU as of February 9, 2015.  Therefore, as discussed, the only period on appeal with respect to TDIU is prior to February 9, 2015.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted for the period on appeal.

As an initial matter, the Board notes that the Veteran met the schedular requirements for TDIU throughout the entire period on appeal.  The Veteran is service-connected for the following: psychiatric disorder (70 percent), diabetes (10 as of March 22, 2011, and 20 percent as of August 29, 2011); neuropathy (two separate 20 percent ratings as of February 9, 2015); back disorder (20 percent); lower right extremity radiculopathy (20 percent), and noncompensable rating for hearing loss.  Thus, the Veteran has had a single disability rated at least 60 percent during the entire period on appeal.  

Further, the evidence demonstrates that the Veteran was unable to obtain gainful employment during this period.  In making this determination, the Board places significant probative value on the Veteran's assertions that the combined effects of his service-connected disabilities, including severe nightmares, anxiety, anger issues, and chronic alcohol abuse, prevented him from working.  Specifically, the Board acknowledges the medical evidence, including from the Veteran's private physician, in conjunction with the Veteran's credible statements that he could not perform any type of gainful employment, including performing his prior duties as a machinist.  

Moreover, the Board also places significant probative value on the opinions from the VA examiners which indicate that the Veteran's service-connected disabilities caused significant interference with his ability to work.  Again, the question in this case is whether the Veteran could secure or follow substantially gainful employment, not whether he was totally precluded from work.  The evidence in this case places the question of substantially gainful employment in great doubt, and the Board has resolved all doubt in the Veteran's favor. 

Accordingly, entitlement to TDIU prior to February 9, 2015, is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial disability rating of 70 percent, but no more, for an acquired psychiatric disorder, characterized as PTSD, prior to December 23, 2015, is granted.

An initial disability rating in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD, as of December 23, 2015, is denied.

Entitlement to TDIU prior to February 9, 2015, is granted.




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


